Case 19-01697-5-JNC   Doc 417 Filed 01/15/20 Entered 01/15/20 13:55:25   Page 1 of 5




                                 EXHIBIT 1
                TO OMNIBUS BRIEF IN REPLY TO OBJECTIONS
Case 19-01697-5-JNC   Doc 417 Filed 01/15/20 Entered 01/15/20 13:55:25   Page 2 of 5
Case 19-01697-5-JNC   Doc 417 Filed 01/15/20 Entered 01/15/20 13:55:25   Page 3 of 5
Case 19-01697-5-JNC   Doc 417 Filed 01/15/20 Entered 01/15/20 13:55:25   Page 4 of 5
Case 19-01697-5-JNC   Doc 417 Filed 01/15/20 Entered 01/15/20 13:55:25   Page 5 of 5
